



COURT OF APPEAL FOR ONTARIO

CITATION:
Grosman
    v. Cookson, 2012 ONCA 710


DATE:  20121024

DOCKET: C54704

OConnor A.C.J.O. and Ducharme J.A.
*

BETWEEN

Brian Grosman

Applicant (Respondent on Appeal)

and

Penny-Lynn Cookson

Respondent (Appellant)

Harold Niman and Daniel Bernstein, for the respondent
    (appellant)

R. Steven Baldwin, for the applicant (respondent on
    appeal)

Heard:  May 14, 2012

On appeal from the judgment of Justice J. Johnston of the
    Superior Court of Justice, dated November 25, 2011.

COSTS ENDORSEMENT

[1]

We have received the submissions of the parties.

[2]

We fix the costs of the appeal in the amount of $7,500, inclusive of
    disbursements and HST.  We order the respondent to pay the appellants costs of
    the motion below fixed in the amount of $5,000, inclusive.

D. OConnor
    A.C.J.O.

Ducharme J.A.





*

Justice Feldman heard the appeal but, due to circumstances
    that arose after the hearing, was unable to participate in the giving of the
    decision.


